 



Exhibit 10.1
FORM DETRIMENTAL CONDUCT AGREEMENT
This Detrimental Conduct Agreement (this “Agreement”) is entered into by and
between me and The Dun & Bradstreet Corporation and all of its corporate
affiliates, subsidiaries, and successors (collectively “D&B”).

I.   DEFINITIONS AND ACKNOWLEDGMENTS

As used in this Agreement, the following terms have the meanings indicated;
other terms are defined elsewhere in the Agreement.

  A.   “Any Awards” means any awards that may be made by D&B to me of D&B stock
options, SARs, restricted stock, restricted stock units and/or other D&B
equity-based awards, and/or cash components of the grant under the LCP.     B.  
“Confidential Information” means the following information and material, whether
or not reduced to writing, developed for D&B or developed by any team member of
D&B or otherwise belonging to D&B (or, in the case of section I.B.6, in the
custody of D&B):

  1.   computer software, including without limitation all source and object
code, flow charts, algorithms, coding sheets, routines, sub-routines, compilers,
assemblers, design concepts and related documentation and manuals;     2.  
production processes, marketing techniques, licensing or sales policies,
financial information, team member names and job descriptions, customer and
prospective customer names and requirements, and other information or material
relating to the manner in which customers or prospective customers do or D&B
does business;     3.   discoveries, concepts and ideas (including but not
limited to the nature and results of research and development activities),
processes, formulae, techniques, designs, drawings and specifications;     4.  
any other information or material relating to the business or activities of D&B
that is not generally known to others engaged in similar businesses or
activities;     5.   inventions and ideas that are derived from or relate to a
team member’s access to or knowledge of any of the information or material
described in this section;

 



--------------------------------------------------------------------------------



 



  6.   any information or material of the type described above that is the
property of another person or firm that has revealed or delivered such
information or material to D&B either pursuant to a contractual relationship
with D&B or otherwise in the course of D&B’s business; and     7.   all notes,
data, memoranda, reference material, sketches, drawings and records in any way
relating to D&B’s business.

Confidential Information does not include any information or material of the
type described in this section to the extent that such information or material
is or becomes publicly known through no act on my part. The failure to mark any
Confidential Information as confidential will not affect its status as
Confidential Information.
I acknowledge that during the course of my employment with D&B, D&B will provide
me with Confidential Information and with access to Confidential Information;
that the Confidential Information I obtain will be necessary in order for me to
perform my duties for D&B; that Confidential Information evolves over time, and
that I will obtain new Confidential Information at various times during my
employment with D&B; and that my receipt of and additional access to
Confidential Information would not occur but for my acceptance of this
Agreement.

  C.   “D&B Competitor” means any business entity that competes with D&B,
including but not limited to those companies that are listed on Schedule A to
this Agreement, which may be amended or supplemented by D&B from time to time.  
  D.   “D&B Customer” includes both actual and prospective D&B customers. I
acknowledge that during the course of my employment, I will have contact with
and will represent D&B in dealing with certain D&B Customers and that I may be
entrusted with and responsible for maintaining the goodwill and relationship
between D&B and certain D&B Customers.     E.   “Detrimental Conduct” means
engaging in any of the following activities:

  1.   During my employment with D&B:

  a.   disclosing or using any Confidential Information in any capacity other
than as appropriate in the performance of the duties assigned to me by D&B
during my employment with D&B;     b.   becoming directly or indirectly employed
by, or directly or indirectly providing services to, any D&B Competitor;

-2-



--------------------------------------------------------------------------------



 



  c.   attempting directly or indirectly to induce any D&B employee to leave D&B
for a reason detrimental to D&B’s interests, or to become directly or indirectly
employed by, or to directly or indirectly perform services for, a D&B
Competitor;     d.   engaging in other conduct or taking other actions that D&B
reasonably deems to be detrimental to its interests, including but not limited
to making denigrating or disparaging statements about D&B, its team members
and/or its directors to the media or financial analysts.     e.   engaging in
any of the following activities that results in the termination of my
employment:

  (1)   a violation of D&B’s policies and procedures, including but not limited
to the D&B Code of Conduct;     (2)   criminal activity;     (3)   gross
insubordination; or     (4)   gross negligence in the performance of my duties;
or

  f.   failing to timely submit the certification required by section II.C.

  2.   During the Restricted Post-Termination Time Period:

  a.   becoming directly or indirectly employed by, or directly or indirectly
providing services to, any D&B Competitor that is engaged in providing products
or services to a D&B Customer; however, if I am employed by D&B primarily in the
State of California or any other state that prohibits covenants not to compete,
then this activity alone will not be deemed Detrimental Conduct;     b.  
attempting directly or indirectly to induce any D&B employee to leave D&B for a
reason detrimental to D&B’s interests, or to become directly or indirectly
employed by, or to directly or indirectly perform services for, a D&B
Competitor;     c.   entering or attempting to enter, directly or indirectly,
into any arrangement with any Restricted D&B Customer for the purpose of
engaging in any business transactions of the nature performed or contemplated to
be performed for such customer by D&B; or

-3-



--------------------------------------------------------------------------------



 



  d.   directly or indirectly soliciting, interfering with, or diverting the
business or patronage of any Restricted D&B Customer or other business entity
with which D&B has done business within the prior twelve (12) months.

  3.   At any time after my employment with D&B ends:

  a.   disclosing or using any Confidential Information in any capacity other
than as expressly authorized in writing by D&B.

  F.   “Financial Gain” means an amount equal to the sum of: (1) the gross
(pre-tax) gains resulting from any exercise of D&B stock options and SARs, as of
the date of exercise; (2) the gross (pre-tax) value of any performance share
awards or other equity-based awards issued to me, as of the date of issuance,
(3) the gross (pre-tax) value of any shares of D&B stock (or restricted stock
units) whose restrictions have lapsed, as of the time said restrictions have
lapsed; and (4) the gross (pre-tax) value of any cash.     G.   “Global
Leadership Team” means D&B’s senior leadership organization, whether in its
current form (consisting of its Chairman of the Board and Chief Executive
Officer, his direct reports and other designees, as so announced in writing) or
as it may change in form and membership over time.     H.   “LCP” means D&B’s
Leadership Compensation Program, including its current form and its predecessor
and successor programs.     I.   “Restricted D&B Customer” means any D&B
Customer that I personally serviced while employed by D&B or about whom I
acquired confidential information while employed by D&B.     J.   “Restricted
Post-Termination Time Period” means: (1) if I am or become during my employment
with D&B a member of the Global Leadership Team, in the two-year period
following the termination of my employment with D&B for any reason; or (2) if I
am not and do not become during my employment with D&B a member of the Global
Leadership Team, in the one-year period following the termination of my
employment with D&B for any reason.     K.   “Restricted Pre-Termination Time
Period” means: (1) if I am or become during my employment with D&B a member of
the Global Leadership Team, in the two-year period prior to the termination of
my employment with D&B for any reason; or (2) if I am not and do not become
during my employment with D&B a member of the Global Leadership Team, in the
one-year period prior to the termination of my employment with D&B for any
reason.

-4-



--------------------------------------------------------------------------------



 



  L.   “SARs” means stock appreciation rights.

II.   CERTIFICATION PROCESS

  A.   If I elect to exercise more than 25 percent of my outstanding vested
stock options or SARs in any 90-day period while I am a member of the Global
Leadership Team, as a pre-condition to the exercise of those D&B stock options
or SARs I will certify, prior to such exercise, in a manner and form acceptable
to D&B, that I have not engaged in and do not intend to engage in any
Detrimental Conduct.     B.   If I elect to exercise more than 40 percent of all
my outstanding vested stock options or SARs in any 90-day period while I am not
a member of the Global Leadership Team, as a pre-condition to the exercise of
those D&B options or SARs I will certify, prior to such exercise, in a manner
and form acceptable to D&B, that I have not engaged in and do not intend to
engage in, any Detrimental Conduct.     C.   The failure to deliver such
certification to the designated D&B official (currently Judy Sullivan at
sullivanj@dnb.com) prior to any exercise described in section II(A)or (B) will
itself constitute Detrimental Conduct within the meaning of this Agreement. I
acknowledge and understand that I may also be required to comply with D&B’s
pre-clearance requirements under D&B’s Insider Trading policy, as well as any
applicable equity ownership guidelines.     D.   I may exercise up to the full
number of vested stock options or SARs indicated in the certification form only
during the thirty (30) trading days (exclusive of blackout periods due to
“window” closings) following the date I delivered the required certification in
accordance with section II(C).

III.   AGREEMENT NOT TO ENGAGE IN DETRIMENTAL CONDUCT; REMEDIES FOR BREACH OF
AGREEMENT

  A.   In consideration of the (i) grant of D&B stock options, SARs, restricted
stock, restricted stock units and/or other D&B equity-based awards made as a
component of the grant under the LCP, and/or (ii) payment of the cash component
of the grant under the LCP (which does not include the base salary or annual
bonus components of the LCP) and/or (iii) similar grants and/or payments made to
me in the year that I enter into this Agreement or any future year, I will not
engage in Detrimental Conduct.     B.   If I engage in Detrimental Conduct, D&B
will be entitled to the following remedies against me:

  1.   the recovery from me of any Financial Gain I received during the
Restricted Pre-Termination Time Period or did or will receive during the
Restricted Post-Termination Time Period; and

-5-



--------------------------------------------------------------------------------



 



  2.   an injunction and other equitable relief against me from engaging in
Detrimental Conduct; in that regard, I acknowledge and agree that Confidential
Information confers on D&B a competitive advantage over those in similar
businesses who do not know or use such Confidential Information, and that
because of the valuable and unique nature of the Confidential Information and
D&B’s relationships with its customers, prospective customers, team members and
business entities with which D&B does or has done business, D&B would suffer
irreparable harm if I engaged in Detrimental Conduct and that monetary damages
would be inadequate to fully compensate D&B for the breach(es); and     3.  
costs and reasonable attorneys’ fees; and     4.   all other relief provided by
law and/or in equity.

  C.   The repayment requirements of section III(B)(1) will be waived if I enter
into a binding and enforceable written severance agreement with D&B that
contains provisions substantively similar to those set forth in section III(A).

IV.   OTHER IMPORTANT PROVISIONS

  A.   No provision of this Agreement will diminish, negate or otherwise
adversely impact any separate non-compete, employment agreement or
confidentiality agreement to which I may be a party.     B.   The provisions
contained in this Agreement are being made for, among other things, the benefit
of D&B to protect D&B’s business operations, customer relationships, and
Confidential Information.     C.   Acceptance of this Agreement is a voluntary
act on my part in consideration for the valuable consideration offered to me by
D&B.     D.   Any Awards are extraordinary benefits, not part of any wages paid
to me by D&B, and they are or may be awarded to me by D&B solely to encourage
continued employment with D&B and to motivate me in my future efforts for D&B.  
  E.   Tax Liability.

  1.   I acknowledge and agree that the ultimate liability for any and all tax,
social insurance and payroll tax withholding (“Tax-Related Items”) with respect
to Any Awards remains my responsibility and liability.     2.   D&B: (a) makes
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of Any Awards, including but not limited to
the grant, vesting or

-6-



--------------------------------------------------------------------------------



 



      exercise of stock options and SARs, and the subsequent sale of shares
acquired by those means; and (b) does not commit to structure the terms of Any
Awards or any aspects thereof to reduce or eliminate my liability for
Tax-Related Items.           3.   I will pay or make adequate arrangements
satisfactory to D&B to satisfy all withholding obligations of D&B. Among other
arrangements I may make:

  a.   I authorize D&B, in its sole discretion, to withhold all applicable
Tax-Related Items legally payable by me from my wages or other cash compensation
paid to me by D&B or from proceeds of sale.     b.   Alternatively, and if
permissible under local law, I authorize D&B, in its sole discretion, to sell or
arrange for the sale of shares that I am due to acquire to meet the minimum
withholding obligation for Tax-Related Items.

  4.   Any estimated withholding that is not required in satisfaction of any
Tax-Related Items will be repaid to me by D&B.     5.   I will pay to D&B any
amount of any Tax-Related Items that D&B may be required to withhold as a result
of my participation in the LCP or my purchase of shares that cannot be satisfied
by the means described above in this section IV(E).

  F.   Personal Data. For the purpose of implementing, administering and
managing the LCP, D&B holds certain personal information about me (“Personal
Data”), including, but not limited to, my name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary information, nationality, job title, information regarding any shares of
stock or directorships held in The Dun & Bradstreet Corporation, details of all
options or any other entitlement to shares of stock awarded by D&B, canceled,
exercised, vested, unvested or outstanding in my favor.

  1.   I explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my Personal Data by and among
employees of D&B for the exclusive purpose of implementing, administering and
managing my participation in the LCP.     2.   In addition, I explicitly and
unambiguously consent to the transfer, in electronic or other form, of my
Personal Data to any third parties assisting in the implementation,
administration and management of the LCP (the “Recipients”). I acknowledge and
understand that the Recipients may be located in my country, or elsewhere, and
that

-7-



--------------------------------------------------------------------------------



 



      each Recipients’ country may have different data privacy laws and
protections than my country. I authorize the Recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing my participation in the
LCP, including but not limited to any requisite transfer of such Personal Data
to a broker or other third party with whom I may elect to deposit any shares of
stock acquired upon my exercise of a stock option.           3.   My Personal
Data will be held by D&B as long as is necessary to implement, administer and
manage my participation in the LCP.     4.   I may, at any time, view my
Personal Data, request from D&B in writing reasonable additional information
about the storage and processing of my Personal Data, request any amendments to
my Personal Data necessary to make such data accurate, or withdraw the consent
to use of my Personal Data under this Agreement by contacting in writing my
local Human Resources representative. I acknowledge and understand that
withdrawal of my consent may affect my ability to exercise or realize benefits
from the grants made to me.

  G.   Reformation and Severability.

If any provision in this Agreement is finally determined by a court of competent
jurisdiction not to be enforceable in the manner set forth in this Agreement,
that provision will be enforceable to the maximum extent possible under
applicable law and that provision will be reformed to effect that maximum lawful
and enforceable duration and scope. Alternatively, in the sole discretion of
D&B, such unenforceable provision will be stricken from this Agreement and the
remainder of this Agreement shall remain in full force and effect. Any portion
of this Agreement that is finally determined by a court of competent
jurisdiction to be illegal, invalid, or unenforceable and that is not made part
of a reformed provision shall be fully severable; this Agreement shall be
interpreted and enforced as if such portion had never comprised a part of this
Agreement; and the remainder of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
portion or by its severance from this Agreement. This Agreement shall be
interpreted in accordance with the laws of the State of New Jersey, without
giving effect to its conflicts of laws provisions.

  H.   No Right to Continued Employment.

This Agreement does not confer upon me any right of continued employment for any
period of time and is not an employment contract requiring cause to terminate or
otherwise interfering with D&B’s right or my

-8-



--------------------------------------------------------------------------------



 



right to terminate my employment at any time and for any reason, with or without
“cause” as defined in this Agreement or otherwise.

  I.   No Waiver.

The failure of D&B to enforce at any time any provision of this Agreement will
not be construed to be a waiver of such provision or of any other provision. Any
waiver or modification of the terms of this Agreement will only be effective if
reduced to writing and signed by both D&B’s Chief Executive Officer and me.

  J.   Complete Agreement.

This Agreement (and any employment agreement I have with D&B) constitute the
entire understanding between me and D&B with respect to the subject matter of
those Agreements and, unless otherwise specified in those Agreements, supersede
all prior oral and written agreements, understandings and arrangements between
me and D&B with respect to the subject matter of those Agreements, including,
but not limited to, all prior Detrimental Conduct Agreements.

  K.   Exclusive Venue for Disputes; Remedies.

  1.   The federal and state courts located within the State of New Jersey will
be the sole and exclusive forum for any litigation of any type (whether legal,
equitable, declaratory, statutory, administrative or otherwise) arising out of
or relating to this Agreement or the formation, performance, breach,
termination, severability, enforcement or validity of this Agreement or any of
its provisions. D&B and I hereby consent to the jurisdiction of the federal and
state courts located within the State of New Jersey, and hereby waive and
release any rights we may have to a trial by jury and to invoke principles of
forum non conveniens or transfer to another district.     2.   The court in any
such litigation will not award punitive or exemplary damages of any type, and
D&B and I hereby waive any right to such damages based on any claim arising out
of or relating to this Agreement or the formation, performance, breach,
termination, severability, enforcement or validity of this Agreement or any of
its provisions.     3.   In addition to all other relief provided by law, the
prevailing party will be entitled to an award of pre-judgment and post-judgment
interest at the rate(s) specified by New Jersey law, as well as the reasonable
attorney’s fees, expert’s fees, expenses, and costs (including, but not limited
to, transcript costs) incurred in the litigation and in any post-judgment
collection or enforcement proceedings.

-9-



--------------------------------------------------------------------------------



 



  4.   The judgment entered in any such New Jersey litigation may be enforced in
any state having jurisdiction over the person or property of the party against
whom judgment was entered.

  L.   Electronic Acceptance.

I acknowledge and agree that I will be agreeing to and accepting the terms of
this Agreement electronically by transmitting an email acceptance message to
individuals in the Compensation & Benefits Department. I understand that I may
elect, instead, to manually accept this Agreement by making arrangements to do
so through the designated official in the Compensation & Benefits Department.
Finally, I understand that any (a) grant of D&B stock options, SARs, restricted
stock, restricted stock units and/or other D&B equity-based awards made as a
component of the grant under the LCP, and/or (b) payment of the cash component
of the grant under the LCP (which does not include the base salary or annual
bonus components of the LCP) and/or (c) similar grants and/or payments made to
me in the year that I enter into this Agreement may be withdrawn if I fail to
agree to and accept the terms of this Agreement within the time established by
the Compensation & Benefits Department.

-10-



--------------------------------------------------------------------------------



 



SCHEDULE A TO DETRIMENTAL CONDUCT AGREEMENT
Principal Competitor List
The following include any entity directly or indirectly controlling, controlled
by, or under common control with, the named entity.

 
Acxiom Corporation
ALAIC
Alliance Group Holdings Pty Ltd
American List Counsel Inc
Ariba (including but not limited to Softface)
Asiakastieto
Austin Tetra
Baycorp/Advantage
Baycorp Holdings, Ltd.
Bertelsmann — Arvato AG division (including but not limited to AZ Direct (DE)
and Vicindo (Bel))
Blue Sheep
Buergel Marketing — Kreiditschutz GmbH
Bureau Van Djik
Cendris
Cerved Societa Per Azioni
China Chengxin (China)
China Credit Information Services, Ltd. (CCIS)
ChoicePoint
CollectionIndustry.com
Compagnie française dássurance pour le commerce extérieur (COFACE) (including
but not limited to Veritas, Intercredit, CofaceEuroDB, CofaceORT, CofaceMOPE,
Coface Taiwan, Coface Singapore, Coface Hong Kong (formerly Frontline), Coface
Israel, Coface China — and see MOPE below)
CreditinfoGroup Ltd
CreditInform ASA (owned by Experian)
Creditreform (including but not limited to Creditreform Egeli Ostschweiz AG;
Creditreform Wirtschaftsauskunftei Kubicki KG; Creditreform Koeln v. Padberg KG;
Verein Creditreform Koeln)
Credit Report SA
Creditsafe
Crif Group
CVM Solutions/Diversity Quest
Datapool PTE LTD (Singapore)
DM Huset
E-Credit
Elyion
Emptoris [previously Zeborg]

A-1



--------------------------------------------------------------------------------



 



 
Equifax
Experian Corporation
Factiva (a joint venture of Reuters and Dow Jones)
Fair, Isaac and Company, Incorporated
First Data Corporation
GETPaid Software Corporation
Graydon America (including but not limited to Graydon Group UK, Belgium,
Netherlands and Marktselect S&MS in Netherlands and Belgium)
Harte-Hanks Inc.
High Beam
Huaxia (China)
Iberinform Internacional S.A. (Spain)
ICC
Infotel Informacion Y Telecomunicaciones S.A. — t/a Axesor
infoCanada (infoUSA’s Canadian operation)
infoUSA (including but not limited to OneSource Information Services, Inc.)
Intrum Justitia B.V.
JBA Consulting
Kamer van Koophandel
Ketera
Købmandstandens OplysningsBureau A/S (KOB owned by Experian)
Kompass
KreditFakta (Sweden)
Kreller Business Information Group, Inc.
KSV Marketing Service GmbH; KSV CRIF IT Decision Solutions GmbH
LBM
Lexis-Nexis
Lince SPA
Lindorff (Norway, Sweden, Denmark, Finland)
Mope — Informacao Para Gestao De Empresas, S.A (see Coface)
National Association Of Credit Management, Inc. (NACM)
NCM Holding N.V. (including but not limited to Graydon)
ORT Group
Pearson
PHH Group
Procuri
Receivable Management Services Corp. (The)
Reed Elsevier Plc (including but not limited to Mardev, Kompass UK)
RIME (including but not limited to Rime Cyprus, Rime Information Bureau Ltd.)
RKI Kredit Information A/S (Experian owned)
RMG Call Centers Pty Limited
Schober Information Group
Scholastic Corporation (including but not limited to QED)
SCRL (Coface SCRL)
Seat Pagine Gialle SPA

A-2



--------------------------------------------------------------------------------



 



 
Sintesis- Argentina
Serasa
Sinotrust Business information and Consulting Ltd.
Suomen AsiaKastieto
Teikoku Databank (TDB)
Teledata AG
Thomson Information Services Inc. (including but not limited to Gale Group)
Tigris
Trans Union LLC
True Advantage
TU Information Services (Hong Kong)
TU/Advantage
VNU International BV (including but not limited to VNU-USA Inc., Claritas, NDS,
ACNielsen)
Wegener DM
Zycus

A-3